DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2021, 9/09/2021, 11/11/2021, 2/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lazic et al. (European Patent Application Publication # EP3486380A1) in view of Ehmann (WIPO Publication # WO2015/166084A1).
Regarding Claim 1, Lazic discloses a sanitary wall installation connection box unit, comprising: 
a box housing body (i.e. housing 2) having a rear-side base portion (i.e. lower part of housing 2) and a sleeve portion (i.e. upper part of housing 2) projecting forward from the base portion, which sleeve portion peripherally surrounds a sanitary component mounting space (i.e. receiving space 3), which sanitary component mounting space is accessible via an open front end face of the sleeve portion; and 
a connector body (i.e. connection/connector body 5) disposed on the base portion of the box housing body, which connector body comprises a sanitary component connection contour facing the sanitary component mounting space, a fluid line connection interface structure (i.e. connections 9 & 10 for liquid lines) accessible on an outer side of the box housing body, a fluid conduit structure for fluid connection of the fluid line connection interface structure to the sanitary component connection contour, and at least one electric line feed- through opening (i.e. third connection 8 through which cable 12 can be routed) leading from an outer side of the connector body through the connector body to the sanitary component mounting space (Fig. 1, 2, 4-7; Paragraphs 0005-0018, 0020-0028)
Lazic does not explicitly disclose that the base portion of the box housing body is made of a sealing resilient material at least in an electric line connection region adjacent to the electric line feed-through opening of the connector body, and 
the electric line feed-through opening of the connector body is covered on an outer side by a closure membrane made of the sealing resilient material of the electric line feed-through region of the base portion.
Ehmann teaches that the base portion of the box housing body is made of a sealing resilient material (i.e. plate/panel 1 made of a soft, elastic material) at least in an electric line connection region adjacent to the electric line feed-through opening of the connector body, and 
the electric line feed-through opening of the connector body is covered on an outer side by a closure membrane (i.e. membrane 5) made of the sealing resilient material of the electric line feed-through region of the base portion (Fig. 1-13 & 15; Abstract; Pages 1-2 & 5-7).
Lazic teaches a seal 15 which annularly surrounds cable 12 and can be integral or separate, but is silent on the material used. Ehmann teaches a feedthrough or cable guide which comprises plate made of an elastic material with and outer membrane which is penetrated by a cable in order to clamp and seal around said cable. It would have been obvious to one skilled in the art to use such an elastic seal in the device of Lazic, as taught by Ehmann, in order to properly install cables into the connector/feedthrough by clamping and sealing around the cable. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 2, Lazic in view of Ehmann discloses an electric line (i.e. cable 12 (Lazic)/cable 7 (Ehmann)) which is fed through a membrane aperture (i.e. bore 4/opening 1.1) formed in the closure membrane, wherein the sealing resilient material of the closure membrane rests sealingly on an edge of the membrane aperture pressing radially inwards against the electric line (i.e. as shown in Fig. 5, 7, & 8) (Fig. 1-13 & 15; Abstract; Pages 1-2 & 5-7).

Regarding Claim 3, Lazic discloses that the connector body (i.e. connection/connector body 5) has an annular or cylindrical shape and the electric line feed-through opening (i.e. third connection 8 through which cable 12 can be routed) extends peripherally through the connector body in a radial direction or with a radial main direction component (Fig. 1, 2, 4-7; Paragraphs 0005-0018, 0020-0028)

Regarding Claim 4, Lazic discloses that the fluid line connection interface structure comprises a plurality of fluid line connection interfaces (i.e. connections 9 & 10 for liquid lines) disposed on a peripheral side on the connector body, and the fluid conduit structure comprises a plurality of associated fluid conduits between the respective fluid line connection interface and the sanitary component connection contour; and 
the electric line feed-through opening (i.e. third connection 8 through which cable 12 can be routed) is disposed peripherally between two of the fluid conduits, or the connector body includes a plurality of electric line feed-through openings, with at least one of said openings being disposed between two of the fluid conduits (Fig. 1, 2, 4-7; Paragraphs 0005-0018, 0020-0028). Furthermore, connections 6, 7, 8, 9, 10 can optionally all be used for liquid line connections.

Regarding Claim 8, Lazic discloses a line receiving tube (i.e. tube 21) which is provided for receiving an electric line (i.e. cable 12) and is inserted with a box-side tube end into a tube insertion port opening of the base portion of the box housing body (Paragraph 0017 & 21).

Regarding Claim 9, Lazic discloses that the connector body (i.e. connection/connector body 5) is composed of a synthetic or metallic material (i.e. made of a metal such as brass) which has a greater stiffness as compared to the sealing resilient material of the electric line feed-through region of the base portion (Fig. 1, 2, 4-7; Paragraphs 0005-0018, 0020-0028)

Regarding Claim 10, Lazic in view of Ehmann does not explicitly disclose that the sealing resilient material of the electric line feed-through region of the base portion is a synthetic foamed material.
Although Lazic in view of Ehmann is silent on the specific elastic material used, synthetic foamed materials are well-known in the art of seals. It would have been obvious to one skilled in the art to use a synthetic foamed material in Lazic in view of Ehmann, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 11, Lazic in view of Ehmann does not explicitly disclose that the sealing resilient material of the electric line feed-through region of the base portion is a thermoplastic particle foamed material.
Although Lazic in view of Ehmann is silent on the specific elastic material used, thermoplastic particle foamed materials are well-known in the art of seals. It would have been obvious to one skilled in the art to use a thermoplastic particle foamed material in Lazic in view of Ehmann, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 12, Lazic in view of Ehmann does not explicitly disclose discloses that the base portion in total is made of the synthetic foamed material, and the connector body is embedded in the synthetic foamed material of the base portion.
Although Lazic is silent on the specific plastic used for the housing and connector body, synthetic foamed materials are well-known in the art of seals. It would have been obvious to one skilled in the art to use a synthetic foamed material in Lazic in view of Ehmann, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847     

/William H. Mayo III/Primary Examiner, Art Unit 2847